    Case 21-03004-sgj Doc 27 Filed 04/23/21                  Entered 04/23/21 20:32:23              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                         )
    In re:                                                               )
                                                                         )    Chapter 11
                                                            1
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                                   )
                                                                         )    Case No. 19-34054 (SGJ)
                                Debtor.                                  )
                                                                         )
                                                                         )
    HIGHLAND CAPITAL MANAGEMENT, L.P.                                    )
                                                                         )
                                Plaintiff,                               )
    vs.                                                                  )    Adv. Pro. No. 21-03004 (SGJ)
                                                                         )
    HIGHLAND CAPITAL MANAGEMENT FUND                                     )
    ADVISORS, L.P.,                                                      )
                                                                         )
                               Defendant.                                )
                                                                         )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On April 20, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •      Debtor's Notice of Rule 30(b)(6) Deposition to Highland Capital Management Fund
             Advisors, L.P. [Docket No. 26]


Dated: April 23, 2021
                                                          /s/ Esmeralda Aguayo
                                                          Esmeralda Aguayo
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03004-sgj Doc 27 Filed 04/23/21   Entered 04/23/21 20:32:23   Page 2 of 5



                             EXHIBIT A
          Case 21-03004-sgj Doc 27 Filed 04/23/21                        Entered 04/23/21 20:32:23              Page 3 of 5
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail


             Description                  CreditorName                 CreditorNoticeName                       Email
 Financial Advisor to Official                                   Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors     FTI Consulting             O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                      Hayward & Associates       Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
 Counsel for the Debtor               PLLC                       Z. Annable                    ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                              Andrew Clubok, Sarah          andrew.clubok@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP       Tomkowiak                     sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                              Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP       George                        Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                              Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP       Posin                         kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                            Zachary.Proulx@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP       Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint      Munsch Hardt Kopf &        Davor Rukavina, Esq., Julian P. drukavina@munsch.com;
 Capital Inc.                         Harr, P.C.                 Vasek, Esq.                     jvasek@munsch.com
                                                                                                 mclemente@sidley.com;
                                                                 Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                               Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP          Dennis M. Twomey                dtwomey@sidley.com
                                                                                                 preid@sidley.com;
                                                                 Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel for Official Committee of                               Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP          Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03004-sgj Doc 27 Filed 04/23/21   Entered 04/23/21 20:32:23   Page 4 of 5



                             EXHIBIT B
                               Case 21-03004-sgj Doc 27 Filed 04/23/21                  Entered 04/23/21 20:32:23              Page 5 of 5
                                                                                Exhibit B
                                                                          Adversary Service List
                                                                        Served via First Class Mail


              Description                CreditorName             CreditorNoticeName                   Address1                 Address2         City     State      Zip
Counsel for UBS Securities LLC and                          Andrew Clubok, Sarah             555 Eleventh Street, NW, Suite
UBS AG London Branch                 Latham & Watkins LLP   Tomkowiak                        1000                                            Washington   DC      20004
Counsel for UBS Securities LLC and                          Asif Attarwala, Kathryn K.       330 North Wabash Avenue,
UBS AG London Branch                 Latham & Watkins LLP   George                           Ste. 2800                                       Chicago      IL      60611
Counsel for UBS Securities LLC and                          Jeffrey E. Bjork, Kimberly A.
UBS AG London Branch                 Latham & Watkins LLP   Posin                            355 S. Grand Ave., Ste. 100                     Los Angeles CA       90071
Counsel for UBS Securities LLC and
UBS AG London Branch                 Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine 885 Third Ave.                                     New York     NY      10022-4834
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., Highland
Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint      Munsch Hardt Kopf &    Davor Rukavina, Esq., Julian P.                                   500 N. Akard
Capital Inc.                         Harr, P.C.             Vasek, Esq.                     3800 Ross Tower                   Street         Dallas       TX      75202




Highland Capital Management, L.P.
Case No. 19-34054                                                              Page 1 of 1
